DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 07 September 2022 containing remarks and amendments to the claims.
Claims 1-5 and 7-21 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7-12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hakola (EP 3095844) in view of Abhari (US 2011/0230632).
Regarding claims 1, 7, 12, and 21, Hakola teaches a provision step of providing an isomeric raw material originating from a renewable source, wherein the isomeric raw material contains at least 60 wt % isoparaffins [0047], [0006]; a cracking step of thermally cracking the isomeric raw material to produce a biohydrocarbon mixture, [0006], [0041-48].  Hakola teaches that the steam cracked products obtained are very similar to those obtained from conventional fossil fuel steam cracking [0047].  Hakola teaches the isomeric raw material contains at least 50 wt%, at least 60 wt%, at least 70 wt%, at least 75 wt%, at least 80 wt%, or at least 90 wt% isoparaffins [0036].
Hakola does not explicitly disclose (1) that the biohydrocarbons are a mixture of C4 olefins, or a further reaction step of reacting at least a part of the C4 olefins to produce the renewable component (2) the claimed multi branched isoparaffin content.
Regarding (1), Abhari teaches a similar process including steam cracking of renewable hydrocarbons [0032-33].  Abhari teaches that the steam cracker effluent includes C4 olefins [0037], which may be fed to various reaction steps to produce desired products [0051-0054].
Therefore, it would have been obvious to the person having ordinary skill in the art that the Hakola steam cracking step would also produce C4 olefins, and to subject these C4 olefins to further reactions steps as described by Abhari, for the benefit of obtaining more desired products.
Regarding (2), Hakola does not explicitly disclose the content of multi branched iso paraffins or C4 olefin content of the biohydrocarbon mixture. 
However, it is expected that Hakola would produce the same content of multi branched paraffins, since Hakola isomeric raw material is produced by the same process steps as defined in the instant specification, using the same feeds.  It is not seen where Applicant has distinguished the process steps in this regard.  Similarly, it is expected that the biohydrocarbons would have the same composition, since they are produced by the same process steps applied to the same feeds at the same conditions.
Regarding claim 2, Examiner considers the Hakola renewable component to be a drop in gasoline, since it is produced from biomass.  Further, it is expected that the Hakola renewable component would have the same high octane number as claimed, since it is produced by the same process steps at the same conditions and applied to the same feeds, as discussed above.  It is not seen where Applicant has distinguished the process steps in this regard.
Regarding claim 4, Abhari teaches the C4 olefins contains at least isobutene (isobutylene) and reacting isobutylene to produce tert butyl alcohol [0054].
Regarding claim 5, Hakola teaches the isomeric raw material contains at least 50 wt%, at least 60 wt%, at least 70 wt%, at least 75 wt%, at least 80 wt%, or at least 90 wt% isoparaffins [0036].
Regarding claim 8, Hakola teaches the isomeric raw material contain at least one or more of 50 wt% or more, 75 wt% or more or 90 wt% or more of C10-20 hydrocarbons [0038].
Regarding claim 9, Hakola teaches the provision step comprises isomerization of straight chain alkanes in a hydrocarbon material originating from the renewable source to an isomerization treatment to prepare the isomeric raw material; and/or a deoxygenation step of deoxygenating a renewable feedstock originating from the renewable source and optionally a sub sequent isomerization step to prepare the isomeric raw material [0020-0035]. 
Regarding claim 10, Hakola teaches the renewable source contains at least one of vegetable oil, vegetable fat, animal oil, and animal fat, the method comprising subjecting the renewable source to hydrotreatment and optionally to isomerization to prepare the isomeric raw material [0018-0035].
Regarding claim 11, Hakola teaches the thermal cracking step comprises steam cracking at a flow rate ratio between water and isomeric raw material of 0.05 to 1.5 [0041-44], which encompasses the claimed range.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hakola (EP 3095844) in view of Abhari (US 2011/0230632) as applied to claim 1 above, and further in view of Spencer (US 5,777,025).
Regarding claim 3, the previous combination teaches the limitations of claim 1, as discussed above.
The previous combination does not explicitly disclose the claimed biomonomers or biopolymers.
However, Spencer teaches a similar process for treating C4 olefins produced from steam cracking process (column 4, lines 11-43).  Spencer teaches polymerizing the C4 olefins from steam cracking to produce polybutene (column 4, lines 11-43).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Spencer polymerization steps to treat the C4 olefins produced by the process of the previous combination, for the benefit of obtaining the desired polybutene.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hakola (EP 3095844) in view of Abhari (US 2011/0230632) as applied to claim 1 above, and further in view of Wilson (US 3,816,924).
Regarding claims 13-15, the previous combination teaches the limitations of claim 1, as discussed above.
The previous combination does not explicitly disclose the claimed alkylation steps.
However, Wilson teaches that C4 olefins produced form steam cracking may be provided with isobutane to an alkylation step to produce alkylate gasoline (column 1, lines 40-50).
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the Wilson alkylation steps on the C4 olefins produced by the process of the previous combination, for the benefit of obtaining the desired alkylate gasoline.  It is further expected that the Wilson steps would result in the same isooctane products, since the same C4 olefin + isobutane feeds are fed to the same alkylation reaction as claimed.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hakola (EP 3095844) in view of Abhari (US 2011/0230632) and Wilson (US 3,816,294) as applied to claim 13 above, and further in view of Himelfarb (US 2007/0265483).
Regarding claim 16, the previous combination teaches the limitations of claim 13, as discussed above.
The previous combination does not explicitly disclose the claimed selective hydrogenation of butadiene to produce butene feed for alkylation.
However, Himelfarb teaches a similar process for treating C4 olefins produced from steam cracking [0011].  Himelfarb teaches subjecting butadiene to selective hydrogenation to produce butenes prior to alkylation steps, in order to obtain improved alkylate product having improved RON [0041].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Himelfarb selective hydrogenation steps prior to alkylation, for the benefit of improving the alkylate product.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hakola (EP 3095844) in view of Abhari (US 2011/0230632) as applied to claim 1 above, and further in view of Leal (US 20160326079).
Regarding claims 17-18, the previous combination teaches the limitations of claim 1, as discussed above.  
The previous combination does not explicitly disclose etherification steps.
However, Leal teaches sending isobutene from steam crackers with methanol to etherification steps to produce MTBE [0011-0013].
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the Leal steps to the C4 olefins of the previous combination, for the benefit of obtaining the desired MTBE products.  
Claims 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Hakola (EP 3095844) in view of Abhari (US 2011/0230632), as applied to claim 1 above, and further in view of Himelfarb (US 2007/0265483) and Ozmen (US 5,399,787).
Regarding claims 19-20, Hakola in view of Abhari teaches the limitations of claim 1, as discussed above.
The previous combination does not explicitly disclose the reaction step comprises alkylation of 1-butene, z-2 butene, or e-2-butene with isoalkane.
However, Himelfarb teaches C4 olefins from steam cracking [0010] are subjected to selective hydrogenation to produce 2-butenes to be fed to alkylation with isobutane to produce alkylate [0041], [0007-0013].  Himelfarb teaches that the steam cracked C4 olefins contain 1-butene, cis and trans 20butene [0010].  In this regard, it is expected that the C4 olefins from the steam cracking of the previous combination would contain 1-butenes as well as cis and trans 2-butenes.  Himelfarb teaches that prior art processes use 1-butene as alkylation feeds; Himelfarb teaches better alkylate produced with 2-butene alkylation feeds [0013].  
Further, Ozmen teaches that both cis and trans 2-butenes are suitable feeds to alkylation reactions (column 1, lines 25-41).
Therefore, it would have been obvious to the person having ordinary skill in the art to use 1-butene (as disclosed in prior art), or the preferred 2-butenes of Himelfarb, in cis or trans form (as disclosed by Ozmen), as alkylation feeds, for the benefit of obtaining the desired products.
Response to Arguments
 Applicant's arguments filed 07 September 2022 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
Hakola does not disclose the claimed multi branched isoparaffin content.  The instant specification teaches that the multi branched isoparaffin content differs between RC1, RC2, and RC3 [0156-0161], which are all obtained from hydrotreating and isomerization.
Regarding Applicant’s argument, Examiner notes that as discussed in the rejections above, Hakola teaches the same isomeric material obtained by the same process steps, having the same isoparaffinic content as claimed [0035-0036]. Further, Applicant’s instant specification teaches that the isomerization treatment step and conditions are what results in the iso-paraffin and multiple branched iso-paraffinic content (see page 18, lines 13-20).  Applicant’s instant specification teaches isomerization with Pt or Pd on SAPO at temperatures of 200-500°C and pressures of 20-150 bar (page 18, lines 1-11).  Hakola teaches the same Pt/Pd on SAPO isomerization catalyst, temperatures of 200-500°C and pressures of 20-150 bar [0028-0034].  In this regard, it is not seen where Applicant has distinguished the process steps.  Further, since Applicant’s instant specification teaches that the isomerization conditions result in the multiple branched isoparaffin content, it is expected that the same multi branched isoparaffin content would be achieved, since Hakola teaches the same isomerization conditions as identified.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Department of Energy – Renewable Hydrocarbon Biofuels – teaches that renewable hydrocarbon biofuels are also called drop-in biofuels (see first paragraph).
US 11,021,658 – Jamiesen - common assignee Neste Oyj – claim 1 teaches similar thermal cracking of isomeric raw material.  Jamiesen does not explicitly disclose a reaction step for treating C4.
US 10,844,288 – Jamiesen- common assignee Neste Oyj - teaches thermally cracking isomeric raw material and polymerizing steps (claims 1 and 14).  Jamiesen does not explicitly disclose a reaction step for treating C4 olefins. 
EP 3095843 – Hakola teaches producing biohydrocarbons by deoxygenation, isomerization, and thermal cracking steps.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771